The respective attorneys for the parties to these appeals from two orders of the Supreme Court, Westchester County, entered January 28, 1975 and March 20, 1975, respectively, agreed by written stipulation made *709May 13, 1975 at a conference in this court, that said orders be modified in a manner as set forth in said stipulation. In accordance, said orders are modified, (1) by reducing from $500 to $100 the requirement for payment by appellant Angelos Peter Romas; and (2) by providing that said requirement will be satisfied if the payment be made within 30 days after entry of the order to be made hereon, and that, in the event of default in making the payment as directed herein, the orders are affirmed. As so modified, orders affirmed, without costs. In said stipulation appellant Angelos Peter Romas apologized and retracted the statements contained in his affidavit dated March 20, 1975, insofar as same reflected upon the character of the Presiding Justice on the motion and the attorneys for the plaintiff. Gulotta, P. J., Rabin, Hopkins, Martuscello and Benjamin, JJ., concur.